DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Election/Restrictions
To summarize the current election, the applicant selected Group II and the species where the tissue calcification, and or disorder characterized by low plasma inorganic pyrophosphate (PPi) is pseudoxanthoma elasticum (PXE), without traverse. The species was expanded to include generalized arterial calcification of infancy (GACI) due to the overlapping apparent genetic cause and low plasma inorganic pyrophosphate that govern it and PXE.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating PXE and GACI via the oral administration of inorganic pyrophosphate (PPi), does not reasonably provide enablement for preventing PXE and GACI via oral administration of PPi.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

The invention relates to methods of treating and/or preventing PXE or GACI via orally administering a therapeutically effective amount of a PPi. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. Both PXE and GACI are genetic disorders characterized by the occurrence of soft tissue calcification, and particularly that in arterial blood vessels (see Li et al. - previously cited - page 1082). The signature mutations in each condition is different; however, both have mutations of the ABCC6 gene and have a reduction in PPi that leads to the calcification (see Li et al. page 1082-page 1083 first column second full paragraph).  The calcification of GACI occurs in prenatal infants and increases in severity after birth with many patients succumbing to the condition prior to six months of age (see Li et al. page 1083 first column first full paragraph). The instant specification details a GACI model where oral administration to pregnant mothers of GACI recapitulating pups in addition to administration to the pups post-birth via breast milk and orally post-weaning reduced calcification, but oral administration only to the pups after birth was ineffective in reducing the occurrence of calcification in the tissue surrounding the base of the whiskers (see figure 3). As a result, oral administration to the patient to prevent GACI is not possible. 

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be practiced to prevent GACI or PXE. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low plasma PPi" in the claims is a relative term which renders the claims indefinite.  The term "low plasma PPi" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what amount of PPi corresponds to a low value in the context of the invention. Thus the scope of diseases and disorders associated with this amount of PPi that are to be treated is not clear. 
In addition, the claims that list diseases and disorders in this category of being characterized by low plasma PPi include some that are associated with elevated PPi, such as crystal deposition disorders and hyperparathyroidism. Also the recitation of neoplasm in this listing embraces all types of abnormal masses of tissue that form when cells grow and divide more than they should and some are not known to be connected to PPi concentration. Therefore it is unclear if the listed disorders only embrace the subset of patients where plasma PPi is low (and whatever range is embraced by “low”), or the broad scope of patients with the listed disorders.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (previously cited) in view of Nitschke et al. (previously cited), Dabisch-Ruthe et al. (previously cited), Rutsch et al. (previously cited), Li et al., and Uitto et al. (previously cited).
Welsh teaches the treatment of diseases or disorders that have inappropriate ATP binding cassette (ABC) protein activity by administering PPi (PPi) (see abstract). Welsh details that the PPi can be administering as a hydrolyzable or non-hydrolyzable form, where the latter includes etidronate disodium (see column 6 line 66-column 7 line 9). The PPI is administered in a delivery vehicle to a subject in need thereof (see column 8 lines 62-65). Welsh teaches an oral route of administration as well as the selection of a vehicle that protects the compound from the natural environment that may otherwise be detrimental to its intended function (see column 10 line 64-coumn 11 line 5 and lines 13-16). Welsh goes on to detail the determination of an effective amount is within the ordinary skill of the art (see column 11 lines 34-36). Treatment of PXE and GACI via oral administration of PPi is not explicitly detailed.
Nitschke et al. teach that  PXE is caused by a mutation in the ATP binding cassette subfamily C number 6 (ABCC6) gene while a significant subset of GACI patients also have mutations in this gene (see abstract). Both a subset of GACI and PXE can be characterized by low levels of PPI which ordinarily acts to inhibit calcium phosphate formation in the extracellular matrix (see Dabisch-Ruthe et al. page 110-111). The reduced level of PPi results in calcification in various soft tissues such as the elastic lamina, muscular arteries, cardiovascular tissues generally, skin and eyes (see page 109 second column and page 111 first column; instant claims 7 and 13-16).

Li et al. teach that the oral administration of etidronate sodium to a mouse model of PXE that carried knockouts of the ABCC6 gene to address their reduced levels of PPi (see abstract, page 1083 first column second paragraph-second column first partial paragraph). Etidronate sodium was administered at concentrations that corresponds to 1 time (1xETD), 5 times (5xETD), and 12 times (12xETD) the typical human dosage for osteoporosis (see page 1083 second column first full paragraph). A greater than 70% reduction in mineralization occurred in the animals treated with 12xETD as compared to the untreated knockout animals (see page 1083 second column first full paragraph).  
Uitto et al. suggest treating both GACI and PXE with oral etidronate (see page 8 last partial paragraph-page 9 first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of Welsh where GACI or PXE in humans is the condition with inappropriate ABC protein activity via the mutation of the ABCC6 gene (see instant claims 11-12). Specifically, the administration of oral hydrolysable PPI or etidronate or etidronate sodium salt as an inorganic PPi envisioned by Welsh and discussed by Rutsch et al., Li et al., and Uitto et al. as useful against both GACI and PXE would have been obvious. Welsh explicitly teach that the selection of a therapeutically effective dosage is within the ordinary skill of those in the art. Therefore .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Nitschke et al., Dabisch-Ruthe et al., Rutsch et al., Li et al., and Uitto et al. as applied to claims 6-7 and 11-15, and further in view of O’Neill et al. (previously cited), Lopez Cabrera et al. (previously cited), and Ghosh et al. (previously cited) as evidenced by Russell et al. (previously cited).
Welsh in view of Nitschke et al., Dabisch-Ruthe et al., Rutsch et al., Li et al., and Uitto et al. render obvious the limitations of instant claim 6 where administration of PPi in hydrolysable or non-hydrolyzable from is obvious. Welsh teach the use of a vehicle that protects the compound from the natural environment that may otherwise be detrimental to its intended function, but are not specific about the details of these vehicles or the ensuing concentration of PPi in the blood.
Russell detail that hydrolysable PPi was thought to be rapidly destroyed upon injection and oral administration due to hydrolysis (see page 469 first column first full paragraph and figure 1). 
Subsequent work by O’Neill et al. has found that subcutaneous and intraperitoneal injection of sodium PPi results in elevated PPi in the blood serum for multiple hours (see figures 1 and 3; instant claim 10). This elevation in serum PPi due to intraperitoneal injection was sufficient to reduce vascular and aortic calcifications in rats that were induced to build vascular calcification (see page 513 second column last partial paragraph-page 515 first column first partial paragraph). 24 hours after the 
Lopez Cabrera et al. teach an oral delivery vehicle that is useful in providing an acid labile drug to the blood circulation (see column 1 lines 8-13 and column 2 line 54-column 3 line 2). Here an inert core is provided with a layer of active followed by one or more layers of water soluble polymer, followed by one or more layers of a blend of water soluble and water insoluble polymer, followed by an enteric layer (see column 4 line 1-21). 
A similar structure is provided by Ghosh et al. These teachings go on to detail an oral delivery vehicle that is useful in providing an acid labile drug to the blood circulation (figure 1, paragraphs 1, 13-14, 45, example 1 and 6). Here a drug core is surrounded by a water soluble sealing layer which is then surrounded by an enteric layer (see paragraphs 13-14 and 45). Ghosh et al. demonstrate that this technique is effective at delivering acid labile drugs to the blood circulation (see figure 1, example 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer sodium PPi or another hydrolysable PPi the delivery vehicle of Lopez Cabrera et al. or Ghosh et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. With this modification, it would have been obvious to the artisan to choose a dosing level to achieve the blood level of PPi achieved by O’Neill et .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 17/626741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because that both claim a treatment of PXE and GACI, characterized by low plasma PPI level, with an orally administered inorganic pyrophosphate, where the copending claims recite a particular inorganic pyrophosphate while the instant claims are generic concerning its structure. The same types of tissue calcifications are claimed as is the amount of change in plasma PPI due to the administration. The copending claims meet the limitations of the instant claims, therefore claims 6-15 are obvious over claims 8-14 of copending Application No. 17/626741.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered and are unpersuasive.  

Regarding the rejection under 35 USC 112:
112(a): The applicant offers a series of arguments about the ability of PXE to be diagnosed prior to the occurrence of calcifications via the occurrence of a loss of function of the ABCC6 gene based upon work in mice.  The applicant also argues that the administration of PPi can prevent disease in an animal model. Both these arguments are supported by references that were not provided. The contents of these references have not been reviewed. The practice of the preventative method, as claimed requires diagnosis and oral administration to the patient prior to the occurrence of soft tissue calcifications, the telltale marker of GACI and PXE. Post-natal oral administration of PPi to the ABCC6 knockout mice did not yield a reduction in the hallmark calcification, as shown in the data that appears in the specification. While calcification as a result of the cryo-injury was reduced due to pretreatment with PPi, it does not negate the failure of pre-symptom administration of PPi to reduce the hallmark calcification of the disease. Even if the inhibition of post-natal calcifications in the ABCC6 knockout mice were considered prevention, the mouse pups who are the “subjects in need thereof” were not orally administered PPi, as the claims require. The pregnant mothers were orally administered PPi and it reached the pups via her bloodstream. It is emphasized that the instant method recites oral administration of PPi to a subject in need thereof, not to its pregnant mother. While administration of PPi to a pregnant mouse appears to inhibit presentation of the hallmark calcification in her pups, this is not the same as oral administration of PPi to the pup, it did not prevent the appearance of excess calcifications, and it is not clear that it would translate to other animals, such as humans. 

“[t]he clinical manifestations are late-onset, and the early cutaneous findings, frequently the first diagnostic sign of PXE, are subtle and usually not recognized until the second or third decade of life. Therefore, as is typical with many rare diseases, the ‘diagnostic odyssey’ lasts a decade on average or even longer. Often, individuals are not diagnosed until the development of ocular and vascular complications. Secondly, there is considerable interfamilial heterogeneity, and even within some families the involvement of different organ systems may predominate….Finally, adding to the diagnostic challenge are the observations
that skin findings similar to those in PXE have been encountered in a number of both acquired and heritable disorders.”

Given the difficult in diagnosing the condition after its onset, appreciating its presence such that a preventative treatment can be applied appears quite challenging. There is no evidence of record detailing any means by which early diagnosis of the condition can be achieved such that a preventative treatment could be initiated in the patient with predictable success.

112(b): The applicant notes that several possible ranges that are envisioned to represent “low plasma PPi levels” are disclosed. The specification presents these options as ranges that may be considered low. These possible ranges do not constitute a limiting definition. 

Regarding the rejection under 35 USC 103:
The applicant reiterates discussions from their specification stating that PPi had long been thought to be unable to be administered orally due to rapid hydrolysis. The same had been thought about injected PPi; however, O’Neill demonstrated that increases in plasma PPi levels could in fact be achieved via subcutaneous and 



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615